Citation Nr: 0302349	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for osteomyelitis of the skull with skull 
loss based upon treatment by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had a period of honorable active service from May 
1946 to May 1949 and a period of active service under 
dishonorable conditions from August 1949 to December 1951.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
When the veteran's claim was before the Board in March 2001, 
it was remanded to the RO for additional development.  It was 
returned to the Board in January 2003 for further appellate 
action.

The veteran was afforded a hearing before a hearing officer 
at the RO in May 2000.  A transcript of the hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran was initially hospitalized at a VA facility 
in July 1957 for fractures of the cervical spine; he 
subsequently developed osteomyelitis and was treated for that 
condition and its residuals.

3.  The veteran's claim for compensation benefits for 
osteomyelitis of the skull with skull loss, under 38 U.S.C.A. 
§ 1151, was received after October 1, 1997.

4.  The veteran's claimed disability was not caused or 
worsened as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care, medical or 
surgical treatment, or examination, nor is it the result of 
an event not reasonably foreseeable.

CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for osteomyelitis of the skull with skull loss as a result of 
VA treatment have not been met.   38 U.S.C.A. § 1151 (West 
Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

VA treatment records reflect that the veteran presented at a 
VA Medical Center (VAMC) in July 1957.  He reportedly had 
dived into a shallow body of water the previous day, struck 
his head and experienced immediate quadriplegia that was 
beginning to clear at the time of admission.  The veteran was 
immediately placed on a Stryker frame and Crutchfield tongs 
were inserted.  He had a rapid and uneventful course over the 
first few days.  He experienced drainage from the site of a 
Crutchfield tong, and a culture indicated staph aureus.  
Subsequent smear and culture of spinal fluid were negative.  
There was confusion over later spinal fluid examinations.  
The veteran's physicians concluded that there was no actual 
deficit.  The possibility of a viral infection was considered 
but not proved, and the veteran was placed on Achromycin and 
improved.  The veteran subsequently underwent surgery under 
local analgesia for removal of the Crutchfield tongs and 
insertion of Blackburn tongs, because he was experiencing 
drainage at a site of a Crutchfield tong insertion.  The area 
was debrided and some necrotic bone was removed.  In August 
1957 the veteran underwent surgical fusion of C3 through C5.  
He was noted to have made an uneventful postoperative 
recovery from that procedure and was maintained in the 
Blackburn tong traction for six weeks.  A September 1957 
pathology report indicates that a specimen of tissue and bone 
from a tong site had drained for one month, and that the bone 
appeared to be necrotic.  Examination of the specimen 
revealed some infiltration of polymorphonuclear leukocytes 
and actual necrosis in some areas.  Sections of bone revealed 
the marrow cavity to be filled with polymorphonuclear 
leukocytes and some of the bony spicules showed degenerative 
changes.  There were fragments of partially calcified 
material scattered throughout.  The diagnosis was bone and 
soft tissues, acute suppurative inflammation and 
osteomyelitis.  Some slight bulging from the right tong site 
was noted at hospital discharge in October 1957.

The veteran was readmitted to the VAMC in December 1957, 
complaining of a bulging area which was fluctuant in the left 
frontotemporal area.  The veteran's previous hospitalization 
was discussed, including a febrile illness with some 
generalized edema of the scalp, the exact etiology of which 
was not appreciated at the time.  The summary also noted that 
the left Crutchfield tong site had been debrided and some 
necrotic bone removed, and that the tong site on the right 
sluffed some bone.  Cultures of the fluctuant area on the 
left were made and a left frontotemporal craniectomy was 
conducted with excision of all involved bone.  There appeared 
to be a definite osteomyelitis of the skull in the involved 
area and all of the affected bone was thought to be removed.  
The summary noted that a very definite epidural granulomatous 
mass was discovered beneath the involved bone and was thought 
to account for the veteran's febrile illness during his 
previous hospital admission.  Postoperatively, the veteran 
was treated with antibiotics and did exceedingly well. 

Later in December 1957, the veteran was again admitted to the 
VAMC.  He complained of periodic bloody drainage from the 
site of incision in the left frontal area.  X-rays were 
unremarkable with the exception of an obvious skull defect 
secondary to the previous surgery.  The area healed 
satisfactorily and was thought to be a small postoperative 
hematoma.  

In January 1959 the veteran underwent cranioplasty for repair 
of a surgical defect of the skull following craniectomy for 
osteomyelitis, secondary to the insertion of Crutchfield 
tongs.  The veteran had no complaints concerning the defect 
and was scheduled as a routine admission for its repair.  A 
methyl methacrylate plastic processus was applied into the 
defect and no postoperative complications resulted.  The 
veteran was discharged one week after surgery. 

There is no evidence that the veteran sought or obtained 
further VA treatment or private treatment for any skull 
defect or disability.  He submitted his claim of entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 in December 
1998.  He stated that he had injured his cervical spine in 
1956 and had been treated at the Indianapolis VAMC as an 
inpatient over the next three years.  He maintained that he 
had advised his physician that he believed that the 
osteomyelitis still existed before he was placed in a body 
cast.  He contended that VA committed medical error and 
neglect when he was placed in a body cast before ensuring the 
absence of osteomyelitis.  He argued that this error resulted 
in additional disability in the form of unnecessary skull 
loss.

A VA examination was performed in November 1999.  The history 
of the veteran's cervical spine fracture and hospitalizations 
was reviewed.  The veteran reported that the only residual 
was occasional headaches.  He denied having sought medical 
attention for the headaches and stated that he did not take 
medication for them.  On examination, there were no obvious 
deficits.  There was a well-healed surgical scar on the 
posterior aspect of the cervical spine and one on the left 
frontal parietal area.  There was no swelling or erythema, 
tenderness, or any other indication of chronic infection at 
either wound site.  Neurological examination was entirely 
within normal limits.  The impression was good outcome, 
status post posterior spine fusion and good outcome, status 
post methyl methacrylate bone prosthesis reconstruction for 
skull osteomyelitis and epidural granuloma.

As noted above, the veteran testified before a hearing 
officer at the RO in May 2000.  The veteran related that he 
had experienced complications at the sites of tongs which 
were placed secondary to cervical spine fracture.  He argued 
that it had not healed before he was placed in a body cast.  
He contended that one of his treating physicians had 
disagreed with placing him in a body cast because the 
osteomyelitis had not completely resolved.  He indicated that 
he had to undergo further surgery on the removal of the cast 
due to the presence of osteomyelitis.  

In a November 2000 statement, the veteran reiterated the 
history of his cervical spine fracture.  He maintained that 
there had been some controversy among his treating physicians 
over placing him in a body cast because swelling from surgery 
remained.  He argued that negligence on the part of VA caused 
his claimed disability.

The report of a February 2002 orthopedics examination 
reflects that the veteran required further examination by 
neurosurgery for basilar skull problems and osteomyelitis.  
The examiner indicated that such examination was out of the 
spectrum of orthopedic care.

The veteran's claims folder was reviewed by a VA neurologist 
in May 2002.  The history of the veteran's injury and 
treatment was noted.  The examiner indicated that 
osteomyelitis from tong pin sites is a known complication 
potential.  Review of the medical records revealed that the 
veteran's osteomyelitis was treated in an appropriate 
fashion.  Overall, the veteran was noted to have a good 
outcome with no recurrent infection.  The examiner opined 
that the veteran's osteomyelitis did not represent negligence 
since it was a known possible complication of treatment for 
cervical spine fracture.  She further stated that the veteran 
was appropriately placed in a maneuver jacket for his 
fracture after the tongs had to be discontinued.  She stated 
that such an action was appropriate under the circumstances.

II.  Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, letters from the RO to the veteran, 
as well as the Board's June 2001 remand, the veteran has been 
informed of the requirements for the benefit sought on 
appeal, the evidence and information needed to substantiate 
his claim, the information required of the veteran to enable 
the RO to obtain evidence on his behalf, and the assistance 
that VA would render in obtaining evidence on the veteran's 
behalf.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Records of the veteran's treatment by VA for cervical spine 
fracture and osteomyelitis have been associated with the 
claims folder.  Various unrelated private treatment records 
have also been associated with the claims folder, as well as 
reports of VA examinations.  The veteran, through his 
representative, notified the RO in November 2002 that he had 
no further evidence to submit.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The veteran's claim was filed after October 1, 1997.  
Therefore, the amended law is applicable to his claim.  See 
VAOPGCPREC 40-97 (December 13, 1997), published at 63 Fed. 
Reg. 31,263 (1998).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

The veteran essentially contends that his osteomyelitis and 
skull reconstruction are the result of VA negligence.  He has 
maintained that there was controversy among his treating 
physicians as to the appropriate mode of treatment.  While 
the Board has considered the veteran's statements, he is not, 
as a layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no medical 
evidence substantiating the veteran's contention.  In fact, 
the comprehensive record of VA treatment from 1957 through 
1959 does not reveal that the veteran's providers were in 
disagreement with regard to his medical treatment.  Moreover, 
the November 1999 VA examiner noted that the only residual 
from the veteran's injury and treatment was occasional 
headaches and concluded that the methyl methacrylate 
prosthesis reconstruction for skull osteomyelitis and 
epidural granuloma had a good outcome with no evidence of 
recurrent infection.  The VA examiner who reviewed the 
veteran's claims folder in May 2002 indicated that the 
treatment records revealed appropriate treatment for the 
veteran's osteomyelitis.  She indicated that such an 
infection was a known potential complication of tong 
insertion and did not represent negligence.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
osteomyelitis of the skull with skull loss as a result of VA 
treatment is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

